DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Drawings
The drawings were received on 04/30/2021.  These drawings are accepted. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second surface of the transducer positioned on the first surface of the OCT assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 18: 
	an optical coherence tomography assembly coupled to a distal portion and configured to transmit optical energy


	Claim 18: an optical coherence tomography assembly coupled to a distal portion and configured to transmit optical energy is interpreted to be a ferrule, a GRIN lens and a prism as described in Paragraphs [0035]-[0036] of the PG-Publication.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

    PNG
    media_image1.png
    377
    1092
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-23 and 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,289,842 to Maschke evidenced by U.S. Patent No. 9,295,391 to Tearney et al. “Tearney” and/or U.S. Publication No. 2007/0066888 to Maschke, hereinafter “Maschke 3” and in view of NPL “Methods and application areas of endoscopic optical coherence tomography" to Yaqoob et al. "Yaqoob".  
With respect to Claims 18-19, 21-23 and 27-29, Maschke discloses a medical investigation and/or treatment system comprising: a catheter (e.g. sheath and lumen) with a first sensor of an imaging system for optical coherence tomography (OCT) with an optical fiber via which light is directed and is radiated in the area of the catheter tip introduced into an area to be investigated, via which fiber reflection light is directed from an illuminated investigation area to a first image processing unit, and a second sensor of an intravascular ultrasound (IVUS) imaging system to transmit and receive sound pulses which are fed as an electrical signal to a second image processing unit; and at least one display unit for presenting coinciding images of Maschke explains that sensors 3 and 4 depicted in Fig. 1 (e.g. IVUS and OCT sensors, respectively) are mechanically connected to each other in such a way that the rotate together (e.g. imaging assembly; Column 4, Lines 25-61).  Fig. 1 also illustrates a signal line for each imaging sensor.  For example, Maschke discloses "The reflected received sound waves are converted by the IVUS sensor 3 into electrical signals which are forwarded via a signal line 5 to a signal interface and thence to a pre-processing unit and an image processing unit” and that “The reflected light is directed via a signal line 6 embodied as a glass fiber line to the signal interface and thence to a pre-processing unit and an image processing unit" (Column 4, Lines 25-61).  Furthermore, Maschke teaches "To achieve a layout which is as simple as possible there can be a provision for the sensor of the optical coherence tomography and the sensor of the intravascular ultrasound imaging system to be driven via a common drive shaft.  With a catheter constructed in this way there is no need for a separate drive shaft for the second sensor.  It makes particular sense for the optical fiber to be the drive shaft.  In this case the optical fiber serves to direct a light beam which is radiated into the investigation area, at the same time the reflection light is fed back via the optical fiber and the optical fiber serves as a drive shaft for the OCT sensor, if necessary for both sensors" (emphasis added-Column 3, Lines 35-50).  In addition, Maschke explains that coinciding (e.g. same or at least partially overlapping spatial areas) IVUS and OCT images are displayed (Column 3, Lines 1-36; Column 5, Lines 40-67) and acquired, in one embodiment through the side of the catheter (Fig. 1 and corresponding descriptions).   As for the “first surface” of the OCT assembly, Examiner notes that the OCT components described by Maschke appear to be enclosed in boxes depicted in Fig. 1-3) where each side of the box may be considered a surface facing a transmission direction in its broadest reasonable interpretation (evidenced below by a 360o scan).  Examiner also notes that the IVUS transducer has a proximal and distal surface where the o scan as described by Maschke (Column 4, Lines 25-67), the acoustic and optical energy would be transmitted in a same direction.  Tearney and/or Maschke 3 is provided as further evidence to support this conclusion.  For example, Tearney depicts (Fig. 3C) a circular (e.g. 360o) scan where energy would be transmitted in 360o.  Likewise, Maschke depicts (Fig. 1) where ultrasound energy is transmitted in 360o.  

    PNG
    media_image2.png
    323
    462
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    313
    444
    media_image3.png
    Greyscale



While the IVUS transducer and the OCT assembly appear to be, initially facing opposite directions, Examiner notes that given the nature of a 360o degree scan, one skilled in the art have been motivated to rearrange the IVUS transducer in any starting direction as such a modification is 1) a matter of pure design choice, 2) achieves the same function of a 360o scan and therefore does not modify the operation of the device and 3) Applicant has failed to disclose any criticality or unexpected result from a particular starting scan orientation (also see MPEP 2144.04).  
However, Maschke does not expressly disclose where OCT components are in a housing (e.g. protective bearing that would have surfaces).  
Yaqoob teaches from within a similar field of endeavor with respect to OCT probes for insertion into the body wherein typical OCT components include an optical fiber, GRIN lens, prism, transparent window and ferrule (Fig. 2 and corresponding descriptions).  
           
    PNG
    media_image4.png
    633
    1152
    media_image4.png
    Greyscale

At the time of the invention, it would have been obvious to a person skilled in the art to have modified the catheter described by Maschke to include a transparent protective bearing as described by Yaqoob in order to protect electrical components of the imaging systems and to improve imaging through the side of the catheter.  Examiner notes that in the modified system, the IVUS sensor (e.g. transducer) would be coupled to (e.g. positioned on) a surface of the OCT assembly in its broadest reasonable interpretation.  

Regarding Claim 20, Examiner notes that the modified OCT housing is considered to have a “partially curved surface” in its broadest reasonable interpretation.  

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. Maschke and Yaqoob as applied to Claim 23 above and in further view of U.S. Publication No. 2003/0077043 to Hamm et al. “Hamm”.  
Maschke and Yaqoob discloses a combined OCT/IVUS catheter capable of facilitating rotational movement to the OCT and IVUS sensors as described above.  However, Maschke and Yaqoob does not specifically disclose a fiber optical rotary joint (e.g. stationary and rotating fibers with connector) as claimed.    
Hamm teaches from within a similar field of endeavor with respect to optical catheters (Abstract; Paragraph [0004]) wherein two assemblies (e.g. motor unit and OCT catheter connector) are mated for coupling optical signals into and out of a catheter optical fiber (Paragraph [0007]).  Examiner notes that the motor unit would inherently have at least one gear.  Moreover, Hamm teaches wherein the motor unit includes a fiber-to-fiber adapter (e.g. rotary joint) in order to couple optical signals between two fibers and transfer drive torque to rotate the catheter fiber and the flexible drive shaft (Paragraphs [0010] and [0043]).  
Therefore, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to have modified the combined OCT/IVUS catheter capable of facilitating rotational movement to the OCT and IVUS sensors integrated within a flexible shaft as described by Maschke and Yaqoob with an actuation system comprising a motor, gear and rotary joint as described by Hamm in order to efficiently couple optical signals and manipulate the distal and of an optical fiber.  Examiner notes that such a modification requires nothing more than the mere combination of known prior art elements to yield predictable results (MPEP 2143).  

Claims 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maschke and Yaqoob as applied to Claim 18 above and in further view of U.S. Publication No. 2005/0234343 to Maschke et al. hereinafter “Maschke 2”.   
	As for Claims 25-26, Maschke and Yaqoob discloses a combined OCT/IVUS catheter capable of facilitating rotational movement to the OCT and IVUS sensors as described above.  Maschke and Yaqoob do not appear to depict the conventional catheter feature of a guidewire and a respective lumen for the guidewire to be inserted therein.  
	Maschke 2 teaches from within a similar field of endeavor with respect to a catheter device to be inserted into the body (Abstract) wherein the catheter includes a guidewire running through it (Paragraph [0016]; Claim 21).  Examiner notes that the description of the guidewire running “through” the device is considered to read on a lumen with first and second openings in its broadest reasonable interpretation.   
	Accordingly, it would have been obvious to a person skilled in the art to have modified the catheter described by Maschke and Yaqoob to include a guidewire and its corresponding components as described by Maschke 2 in order to enhance the positioning of the catheter within the body.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Maschke and Yaqoob as applied to Claim 18 above and in further view of U.S. Publication No. 2007/0093710 to Maschke, hereinafter “Maschke 4”. 
With respect to Claim 30, Maschke and Yaqoob disclose a combined OCT/IVUS imaging catheter as described above.  However, the art of record does not appear to specify that the IVUS sensor is proximal to the OCT sensor.  
Examiner notes that such a rearrangement of parts would be obvious to one skilled in the art given that Applicant has failed to provide any criticality or unexpected result from the particular arrangement of imaging components.  
Maschke 4 teaches from within a similar field of endeavor with respect to combined IVUS/OCT catheters where the IVUS sensor may be the front or rear sensor with respect to the distal end (Paragraph [0074]).  
Accordingly, one skilled in the art would have found it obvious to rearrange the imaging components as described by Maschke 4 as such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143) and a simple rearrangement of parts.  Examiner notes that the IVUS sensor would scan a first area of the blood vessel while the OCT would scan a second overlapping portion of the blood vessel (e.g. inner portion of combined image Fig. 5C/D in Maschke) and a non-overlapping area (outer portion of combined image 5C/D in Maschke).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,219,780. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a catheter for providing both OCT and IVUS images to provide images of overlapping areas.  Both sets of claims disclose a catheter sheath, lumen and OCT assembly including a housing (e.g. ferrule) and where the IVUS transducer is positioned on a surface of the ferrule.  Examiner notes that while the present application does not include all the particulars of the ‘780 catheter (e.g. optical fiber, core, surrounding layer, electrical wire, protection bearing) such components are part of the claimed invention and thus, the present invention is considered to be an obvious broadening of the patented catheter.  
Response to Arguments

As for the 35 U.S.C. 112(f) interpretation, Examiner maintains the claim limitation should continue to be interpreted under 35 U.S.C. 112(f) because it meets all 3 prongs of the analysis set forth in MPEP § 2181 (I) as explained above.  
Double Patenting rejections maintained in view of Applicant’s remarks (Page 9).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793